DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2020.
Claim Rejections - 35 USC § 112
Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the claimed density recitation constitutes new matter because the specification, as originally filed, fails to provide support for 
a “plastic composition” having the recited density (it is notable that the same density recitation in the specification [0067] refers to the “first component”, as opposed to “the plastic composition”), and
the recited density being determined in accordance with “ISO 527-1-2”.
 Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, the “a content”, as opposed to “the content”, defining the amounts of cross-linked and thermoplastic element is indefinite in that it is unclear whether the recited amounts are required or merely exemplary.
In claims 1-3, it is unclear whether the “between” ranges include the lower and upper limits, as opposed to just the values within the end points.
Response to Arguments
Applicant’s amendments and arguments filed January 14, 2021 have been fully considered and are persuasive.  The 35 USC 112 and 102/103 (over Ellul et al) rejections  have been withdrawn. 
    Prior Art of Interest
U.S. 2002/0113333 (Liu et al) is cited as illustrative of the closest prior art found for its disclosure of a plastic composition comprising a polyolefin and recycled thermoset rubber, wherein the weight percent of the constituents contribute to the physical properties of the composition.  While the rubber component may include “other fillers and additives”, the disclosure does not particularly point out, or suggest to one having ordinary skill in the art, that such include non-plastic organic materials.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765